Ludeling, C. J.
The petitioners, in substance, allege that they have suffered damages from the “turpitude, fraud, slanders, and perjury of the defendant” in suit No. 1210 and in suit No. 2216. They allege that in answer to interrogatories on facts and articles defendant falsely and *710slanderously swore that there was a condition precedent to the partb tion, and that it was.on account of the failure of the plaintiffs to comply with this condition that the partition was not completed; that said suit No. 2215 was lost solely in consequence of the false swearing of the defendant; that since the final decision of said suit, defendant has admitted, in another suit, her fraud, slander, and perjury, wherefore they pray for judgments against defendant for the damages suffered by them, which are the losses of the damages claimed in the former suit and attorneys’ fees.
Defendant filed the following pleas: Bes judicata, estoppel, and no cause of action, which were sustained, we think, properly. The present suits are to recover the damages which they failed to recover in the former suit, and the demands are renewed on the ground that defendant swore falsely when interrogated on facts and articles in the former suits. There would be no end to litigation if such suits were countenanced.' The petitions show no cause of action.
It is therefore ordered that the judgment be affirmed with costs of appeal.